The petitioner operates a truck line from Jacksonville to Miami on a night schedule with extra trucks at night over the line as exigencies require. This does not give petitioner a daylight schedule between Miami and West Palm Beach. Now the petitioner asks for a daylight service over the same route, Jacksonville to Miami, leaving each terminal in the forenoon. This would give petitioner a northbound daylight delivery schedule between Miami and West Palm Beach. The Commission granted the daylight service between Jacksonville and Miami with the condition that the trucks leaving Miami in the forenoon would run with closed doors between Miami and West Palm Beach. This condition was imposed for the reason that the local daylight trucking service between Miami and West Palm Beach is now being adequately rendered by other carriers over the same route; and the public service does not now require an additional local daylight service between Miami and West Palm *Page 560 
Beach. This conforms with the requirements of the statute that in granting a right to render a new service, the effect of it upon the carriers engaged in that service, as well as the public convenience and necessity, should be considered by the Commission, and its authority should be so exercised as to do justice to all directly interested parties. See Chap. 14764, Sees. 3, 7, 8, et seq., Acts of 1931; Central Truck Lines, Inc., v. Railroad Commission, 118 Fla. 555, 160 So. 26.
Rehearing denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.